UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2361


DONGXIAO YUE,

                    Plaintiff - Appellant,

             v.

CHUN-HUI MIAO; BIAN-WANG.COM; DOE 1, a/k/a Lawandorder,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cv-03467-MGL)


Submitted: June 29, 2021                                          Decided: July 14, 2021


Before GREGORY, Chief Judge, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dongxiao Yue, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dongxiao Yue appeals the district court’s order accepting the recommendation of

the magistrate judge, granting Chun-Hui Miao’s Fed. R. Civ. P. 12(b)(6) motion, and

dismissing Yue’s civil action. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2